[logo99-7.jpg]
ABN 59 056 210 774
Unit 13, 112-118 Talavera Road,
NORTH RYDE NSW 2113 Australia
Ph: + 61 2 8817 4700
Fax: + 61 2 8817 4770
www.ebetgamingsystems.com


9 October, 2008


The Directors
Octavian International Ltd.
Bury House
1-3 Bury Street
Guildford SURREY GU2 4AW
UNITED KINGDOM


Dear Sirs,


Letter dated 20 August, 2008


We are writing to you in connection with:



1.
the Deed of Agreement dated 16 January, 2008 (the “Agreement”);

2.
the Deed of Charge dated 15 August, 2007 (as amended) (the  “Charge”); and

3.
the above mentioned letter (the “Letter”).



Terms and expressions defined in the Agreement and the Charge have the same
meaning when used in this letter.


Under the Letter, the term of the Facility Period was extended to 30 September,
2008.


In order to facilitate the capital raising, we agree to further extend the
Facility Period from 30 September, 2008 to and including 30 November, 2008 and
we will reserve all our rights until such date, on the following terms :



(a)
the Secured Moneys of A$2,263,316.13 as at 30 September, 2008 are  capitalised
as at that date and thereafter continue to incur interest at the  rate of 30%
per annum;


--------------------------------------------------------------------------------




(b)
such interest accrues from day to day, from and including 1 October,  2008 up to
the actual date of payment of the whole of the Secured  Moneys;




(c)
such interest is capitalised on the last day of each calendar month and  added
to the Secured Moneys;



(d)
accrued interest on the Secured Moneys for the periods ending 31 August
(A$83,953), 30 September (A$54,465), 30 October (or a relevant part thereof) (a
maximum of A$55,808) and (to the extent relevant), 15 November (a maximum of
A$28,592) is paid to us on the first to occur of completion of the capital
raising and close of business AEST on 15 November, 2008. Interest for the period
from 16 November to 30 November, to the extent that the Secured Moneys remain
unpaid, will continue to accrue (a maximum of A$26,885) and be paid on the first
to occur of completion of the capital raising and close of business AEST on 30
November, 2008;



(e)
an Extension Fee of A$50,000 is added to the Secured Moneys with effect from 30
September, 2008 and is paid to us on completion of the capital raising
transaction (currently expected to take place within the next few working days)
and, in any event, by no later than 15 October, 2008 (no interest is payable on
this fee prior to this date);




(f)
Octavian or its advisers provide to eBet by 31 October, 2008 evidence  that
significant progress on the capital raising has been made since the  date of
this letter (including, without limitation, copies of any public  company
filings which have been made and written details of the  commitments made by
investors) subject always to any confidentiality  undertakings given by
Octavian;




(g)
the Secured Moneys shall be paid to us on the first to occur of completion  of
the capital raising and close of business AEST on 30 November, 2008;




(h)
Octavian waives its rights to the notice periods in clause 7.1 of the  Principal
Agreement and to a Standstill Period under clause 6.3 of the  Charge;



(i)
Octavian complies with its current obligations under the Amended and Restated
Maverick Licence, Sale and Distribution Agreement dated 31 July, 2008 to assist
eBet to port the Extra Cash and Extra Cash Tournament products/technology across
to the eBet gaming platform, provided that such assistance shall be given to
eBet at a price of cost to Octavian plus 15 per cent, such fee to be paid within
45 days after production of an invoice by Octavian detailing all such costs. As
soon as reasonably practicable following the execution of this letter Octavian
and eBet shall work together to produce and agree a project plan (that shall
include a budget (based on cost to Octavian), timelines and deliverables). Both
parties shall then comply with their respective obligations in the plan and
deliver in accordance with the plan (subject to relief where the delay is due to
a breach by the other party of its obligations in the plan or force majeure,
both of which shall be defined in the plan) In particular the plan shall include
key milestones within the time line, with the plan showing the work required to
be achieved by each key milestone and the budget applicable to the work to be
carried out for each such key milestone. The payment structure shall be that on
each key milestone date Octavian will be paid the part of the budget due on that
date, however, if on that date Octavian has not completed the work due on that
date it shall be required to continue to work to complete the unfinished work
but shall not be paid any additional amount for carrying out that additional
work. A failure to achieve one milestone will not affect (unless otherwise
agreed) the requirement to achieve subsequent key milestones;


Page 2 of 5

--------------------------------------------------------------------------------



(j)
all GMI devices currently held on behalf of eBet in Octavian’s warehouse in
Russia, are placed with the Russian export authorities no later than 31 October
2008, and Octavian thereafter uses all reasonable endeavours to have those GMI
devices shipped to Sydney;

 

(k)
Octavian permits eBet to have the continued use (free of charge) of the  Liberty
boxes owned by Octavian and currently being held at eBet’s  head office in North
Ryde, until the conclusion of all testing to be  undertaken by eBet on the Extra
Cash and Extra Cash Tournament  products; and



(l)
if Octavian decides to sell, distribute or license any of its products in the
Australian market, otherwise than through a fully licensed branch or subsidiary
of Octavian (in respect of which eBet raises no objection), it will, for a
period of 3 years from the date of this letter, give eBet a right of first
refusal once only (on terms no more onerous than would otherwise be offered to
third parties), to accept appointment as Octavian’s exclusive distributor of its
products in the Australian market. If eBet takes up its right of first refusal
both parties shall negotiate in good faith arms length commercial terms for the
deal in a timely manner (and in that respect shall respond promptly to proposals
made by the other and in general act in good faith towards each other with a
view to concluding a deal without undue delay). During such negotiations
Octavian shall not enter into negotiations with another party in relation to the
proposed transaction. These negotiations may be terminated or will be deemed
terminated in the following circumstances:




 
(i)
where eBet states that it no longer wishes to carry out the proposed transaction
with Octavian;




 
(ii)
where the parties agree to end their negotiations with respect to the proposed
transactions; or


Page 3 of 5

--------------------------------------------------------------------------------




 
(iii)
where one party notifies the other that it wishes to cease the negotiations
(which neither party may do where the other is willing to agree terms which are
in all material respects commercially acceptable to both parties (or would be
were both parties acting reasonably and in good faith towards each other in
agreeing those terms).

 
We hereby agree to waive the Event of Default that has occurred in relation to
non-payment of the Secured Moneys in accordance with the Letter, and further
agree that we shall not take any steps to enforce our rights under the Charge
provided that the terms of this letter are complied with. For the avoidance of
doubt, this waiver shall not affect our position in relation to any further
Events of Default which are not otherwise waived (including non-payment of the
Secured Monies on (or before) 30 November, 2008) and the subsequent enforcement
of our rights under the Charge. We further agree that to the extent that the
floating charge over the Charged Property has crystallized under clause 2.4 of
the Charge at any time, we release the Charged Property from any such fixed
charge(s), and this letter constitutes notice in writing by us of this release
as required by clause 2.5(a) of the Charge. For the avoidance of doubt, the
Charged Property remains subject to the provisions of clause 2.5(b) of the
Charge.
 
We agree that at completion of the transaction (in accordance with arrangements
acceptable to us) we will release to you the executed Deed of Release in the
form already agreed between us, which shall discharge and release all the assets
from the Charge. Further, upon receipt of the Secured Moneys, we shall promptly
terminate the existing Escrow Agreement and shall notify the Escrow Agent that
the Charge has been discharged and that parts of the Deposit package not
relevant to the Amended and Restated Maverick Licence, Sale and Distribution
Agreement dated 31 July, 2008 must be returned to you in accordance with clause
12(c) of the Escrow Agreement. The technical and commercial escrow arrangements
will be reflected in the Escrow Agent’s standard escrow agreement which, for the
avoidance of doubt, will not constitute a security escrow as evidenced by the
current Escrow Agreement.


For clarity, eBet will move to exercise all its rights under the Charge after 30
November, 2008 (in respect of which time is of the essence) if the Secured
Moneys have not been paid in full by then. Assuming payment of the Secured
Moneys as per this letter is not made until 30 November, 2008 the amount payable
to us will be A$2,236,183 after allowing for payment of the amounts referred to
in paragraphs (d) and (e) in accordance with those provisions.


This letter is governed by, and is to be construed in accordance with, the laws
of New South Wales and is subject to the exclusive jurisdiction of the New South
Wales courts and courts of appeal from them.


Please sign, date and return to us the attached copy of this letter on or before
midnight 12 October, 2008 failing which we reserve all our rights.

Page 4 of 5

--------------------------------------------------------------------------------



Yours faithfully
EBET LIMITED


ANTHONY P. TOOHEY
IAN R. JAMES
CEO and Managing Director
Non-Executive Director
For and on behalf of eBet Limited
For and on behalf of eBet Limited



Accepted and agreed by Octavian International Limited


/s/ Peter Moffitt
 
October, 2008

Peter Moffitt
President
For and on behalf of Octavian International Limited

Page 5 of 5

--------------------------------------------------------------------------------


 